Citation Nr: 0729466	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include arthritis, on a direct and secondary 
basis.

2.  Entitlement to service connection for a neck disorder, to 
include arthritis, on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1968.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans (VA) Regional Office (RO) in 
Providence, Rhode Island.  In denying the claims, the RO has 
considered the claims on direct and secondary service 
connection theories.  The Board has rephrased the issues on 
the title page to better reflect the claims on appeal.  

In May 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran incurred an in-service through-and-through 
gunshot wound (GSW) injury that entered in his left lateral 
chest and exited through the back near the midline.  
Thereafter, he reported constant back pain associated with 
the missile injury.  He was noted to have paravertebral 
muscle and soft tissue loss.  In January 1966, he was treated 
for a cervical strain manifested by muscle tenderness.  A 
July 1967 neuropsychiatric examination was unable to find any 
psychological overlay to the low back pain complaints.  A 
Medical Board evaluation in March 1968 attributed the low 
back pain to muscular pain from straining on the remaining 
muscles to compensate for loss of his rhomboids.  He was 
assessed with a chronic low back strain.  

In May 2007, the veteran credibly testified to a persistent, 
recurrent and progressive worsening of low back and neck pain 
since service.  He believes his low back and neck 
disabilities on their onset in service.  He also believes 
that GSW residuals, in particular his impaired muscle 
functioning, have contributed to the development of arthritis 
in the lumbar and cervical spines.  On this record, the Board 
finds that medical opinion is necessary to decide the claims.  
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records 
of treatment for his lumbar and cervical 
spine disabilities from the Providence, 
Rhode Island, VA Medical Center (VAMC), 
dated since August 2006.

2.  Schedule the veteran for appropriate 
VA examination in order to determine the 
nature and etiology of his lumbar and 
cervical spine disorders.  The claims 
folder and a copy of this remand are to be 
made available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are 
to be performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current 
musculoskeletal disability of the lumbar 
and/or cervical spines (including 
degenerative joint and disc disease) had 
its onset during active service or is 
related to any in-service disease or 
injury?

Alternatively, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current musculoskeletal 
disability of the lumbar and/or cervical 
spines (including degenerative joint and 
disc disease) was (a) caused by or (b) 
aggravated by the veteran's service-
connected gunshot wound (GSW) residuals.

In providing the above opinion(s), the 
examiner should discuss the significance 
of the in-service complaints of low back 
and neck pain, the effects of the through-
and-through GSW injury with resultant 
paravertebral muscle loss, and the May 
2005 examination report from R.O.C., M.D.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

3.  Thereafter, readjudicate the claims on 
direct and secondary bases.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

